UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1879


JOHN E. DRISCOLL, III; LAURA D. HARRIS; DANIEL J. PESACHOWITZ;
DEENA L. REYNOLDS, Substitute Trustee,

                Plaintiffs - Appellees,

          v.

SANDRA S. FORQUER,

                Defendant – Appellant,

          and

BARBARA S. FORQUER,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:16-cv-02555-ELH)


Submitted:   November 22, 2016             Decided:   November 29, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Sandra S. Forquer, Appellant Pro Se.       Douglas Brooks Riley,
TREANOR, POPE & HUGHES, PA, Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Sandra S. Forquer seeks to appeal the district court’s order

remanding this removed action to the state court for lack of

jurisdiction.      With certain exceptions not applicable here, “[a]n

order remanding a case to the State court from which it was removed

is not reviewable on appeal or otherwise.”              28 U.S.C. § 1447(d)

(2012).    The Supreme Court has limited the scope of § 1447(d) to

prohibiting appellate review of remand orders based on a defect in

the removal procedure or lack of subject matter jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711–12 (1996); see

28 U.S.C. § 1447(c) (2012).     Here, the remand was based on lack of

subject   matter    jurisdiction.       Accordingly,     this   court   lacks

jurisdiction to review the district court’s order.              We therefore

deny   Forquer   leave   to   proceed    in   forma    pauperis   and   grant

Appellees’ motion to dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  DISMISSED




                                    3